Title: To James Madison from John Mason, 10 February 1806 (Abstract)
From: Mason, John
To: Madison, James


                    § From John Mason. 10 February 1806, George Town. “Lieutenant Wormely of the Marine Corps, has intimated to me his Wish to obtain the appointment of Consul to one of the Barbary States.
                    “Of the great respectability of the connections of this Gentleman in Virginia I presume you are informed; of his qualifications for such a post, I am not enabled to speak from personal Knowledge, as I have but lately had the pleasure to make his acquaintance. His conversation and habits appear to me, to be those of a correct well informed Man, his long Captivity at Tripoli must have afforded him an opportunity to acquire an useful Knowledge of the people among whom he sollicits to reside, and may otherwise perhaps be a Circumstance entitling him to the notice of the Government.”
                